Citation Nr: 0000839	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-05 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim on appeal.  The 
veteran, who had active service from October 1979 to October 
1982 and from February 1983 to March 1988, appealed those 
decisions to the BVA.  This case was remanded for additional 
development in February 1997, and has been returned to the 
Board for appellate review.  


FINDING OF FACT

The veteran's lumbosacral strain is productive of severe 
functional impairment, but the back disability is not 
characterized as pronounced intervertebral disc syndrome or 
ankylosis.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14. 
4.40-4.46, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Service connection for lumbosacral strain was granted by the 
RO in December 1988, and a 10 percent evaluation was 
assigned, effective March 1988.  This decision was based on 
service medical records that noted a diagnosis of muscle 
spasm, sciatica, and low back pain, and on VA examination 
reports that noted minimal to slight limitation of motion of 
the lumbosacral spine, with pain on motion, and an 
unremarkable X-ray.  

The veteran's August 1994 VA examination report noted that 
the veteran complained of a "constant tight pain" in the 
back that causes him to lean to the right.  He also 
complained that his back pain interfered with sexual 
functioning.  The veteran was observed to walk with his back 
held stiff and straight, with his knees in a bent position 
while walking.  No fixed deformity was noted.  A high degree 
of tension was present in the paraspinal muscles of the 
lumbar area.  Flexion was to 45 degrees, extension was to 10 
degrees, lateral flexion was to 15 degrees to the left and to 
20 degrees to the right, and rotation was to 15 degrees to 
the left and 20 degrees to the right.  The veteran "appears 
to be in pain at the limits of motion."  He described 
sensory involvement over the surface of the right thigh that, 
the examiner determined, was consistent with "a sciatic 
nerve distribution problem."  The diagnosis was low back 
strain, with lower extremity nerve involvement.  X-rays 
revealed small posterior hypertrophic osteophytes off the 
vertebral bodies of L2-3, projecting into the spinal canal.  

Based on these results, the RO, in September 1994, 
recharacterized the veteran's disability as chronic 
lumbosacral strain, limitation of motion, and increased the 
evaluation for the disability from 10 to 40 percent, 
effective April 1993.  The veteran appealed this decision to 
the Board, which issued a remand in February 1997.  
Subsequent to the remand order additional medical evidence 
was obtained.

VA treatment records from September 1994 and March 1995 
revealed that the veteran had degenerative disc disease at 
L2-L3.  He complained of pain that would shoot down his legs, 
worse on the left, with numbness.  In March 1996, he was 
noted to have back spasms in the upper back, with pain 
radiating into the left shoulder and arm.  Computerized 
tomography (CT) scans of the lumbar spine noted no 
abnormalities.  Treatment records from August 1996 indicated 
that the veteran had muscle spasms in the thoracic and lumbar 
paraspinals, aggravated by bending.  He was taking stretching 
and strengthening exercises, and was using a transcutaneous 
electrical nerve stimulation (TENS) unit for pain management.  
A July 1996 entry noted chronic low back pain with spasm, no 
neurological deficit.  

An April 1997 VA examination report noted that the veteran 
complained of pain and decreased lower extremity strength, 
although he did report increased upper body strength and 
flexibility.  The veteran was unable to flex the lumbar 
spine, and pain was exacerbated by even minimal movement.  
Extension was to 20 degrees, and lateral flexion was to 15 
degrees, without pain.  Straight leg raise testing "leads to 
exacerbation of sciatic nerve."  Hip rotation was noted to 
cause minimal discomfort.  Tests of motor strength were 4/5 
in the lower extremity extensors, and 3/5 in the lower 
extremity flexors, "with breakaway weakness in all 
directions."  The examiner stated that sensory loss was not 
due to back pain, and that there was no objective evidence of 
neurological deficit or of muscle spasm.  Deep tendon 
reflexes were 2+ and equal throughout the lower extremities. 

An addendum report was added in March 1998.  The examiner 
stated that the veteran's claims folder had been reviewed.  
The veteran was administered an electromyograph (EMG) and 
nerve conduction studies "to rule out lumbosacral 
radiculopathies."  The results of both studies were 
determined to be normal.  Following these results, the 
examiner indicated that the impression from the VA 
examination overall, was lumbar osteoarthritis.  The examiner 
stated "all problems due to [lumbar osteoarthritis].  No 
objective neurological involvement.  No functional loss from 
neurologic causes.  EMG normal."  

VA physical therapy records, from July 1998, indicated that 
the veteran's back pain varied from day to day, with 
occasional left buttock pain.  The veteran had decreased 
range of motion in all planes of trunk movement, with the 
most movement in flexion, and the most pain in extension.  
There was tenderness to palpation in the paraspinals from the 
mid-thoracic level to L5, the lower extremities had 5/5 motor 
strength, there was no sciatic notch tenderness, straight leg 
raise testing was negative, and motion created only 
localized, not distal pain.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  See 
38 U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 40 percent 
evaluation is the maximum contemplated evaluation and is 
warranted for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

In view of the medical evidence showing decreased range of 
motion in all directions, including severe limitation of 
forward flexion, and osteoarthritis in the lumbar spine, and 
in view of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (1999), and DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995) and the veteran's complaints of pain on motion, the 
Board finds that the evidence supports a 40 percent 
evaluation for chronic lumbosacral strain with limitation of 
motion.  However, in view of the fact that a higher 
evaluation is not contemplated under Diagnostic Code 5295, 
the Board finds that an evaluation in excess of 40 percent is 
not warranted.  A higher evaluation is available under 
Diagnostic Code 5293.  Under that Diagnostic Code, a 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  

Because the August 1994 VA examination report indicated that 
there was "some" lower extremity nerve involvement, this 
case was remanded in order to determine the extent of such 
neurological involvement.  Following extensive examination to 
determine exactly this issue, the medical conclusion was that 
there was no neurological involvement and that the veteran's 
complaints were entirely due to mechanical back pain.  In 
view of these findings, Diagnostic Code 5293 is not for 
application.  

The Board notes that the recent VA examination report 
indicated that the veteran could not flex his spine at all.  
Under Diagnostic Code 5289, a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine, and 
a 40 percent evaluation is warranted for favorable ankylosis 
of the lumbar spine.  Assuming that the veteran's back 
disability should be evaluated by analogy to ankylosis of the 
lumbar spine, the Board finds that he would nevertheless be 
entitled to only a 40 percent evaluation under Diagnostic 
Code 5289.  This is because his back, if ankylosed, is 
ankylosed in a favorable position, namely upright, and not in 
an unfavorable, or bent over, position.  In any event, the 
veteran has not been diagnosed with spinal ankylosis, and the 
VA examination report indicated that the veteran did have 
some motion, albeit severely restricted motion, in extension 
and lateral flexion.  Therefore, a higher evaluation is not 
warranted under Diagnostic Code 5289.

In view of the fact that a higher evaluation is not available 
under Diagnostic Code 5295, and that Diagnostic Code 5293 and 
Diagnostic Code 5289 are not for application, the veteran's 
claim for an increased evaluation for chronic lumbosacral 
strain with limitation of motion is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In the instant case, however, there has been 
no assertion or showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization or otherwise 
renders impractible the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 40 percent for lumbosacral strain 
is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

 

